Citation Nr: 1204469	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of bladder cancer, to include as a result of exposure to herbicides or secondary to prostate cancer.  

2.  Entitlement to service connection for erectile dysfunction, to include as a result of exposure to herbicides or secondary to prostate cancer.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Pursuant to his May 2008 request, the Veteran was scheduled for a hearing before a Veterans Law Judge in August 2008.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In a January 2011 decision, the Board denied the Veteran's appeal as to entitlement to service connection for prostate cancer and remanded the issues of entitlement to service connection for bladder cancer and erectile dysfunction to the RO via the Appeals Management Center (AMC) for additional development.  That development has been completed, and the issues have been returned to the Board for appellate consideration.  In the instant decision the Board refers to the RO and the AMC as the agency of original jurisdiction (AOJ).  

Evidence was submitted after the AOJ issued the September 2011 supplemental statement of the case.  In the November 2011 statement, the Veteran, through his representative, waived AOJ consideration of that newly submitted evidence in the first instance.  Therefore, in arriving at its decision, the Board has considered all of the evidence, including these newly submitted articles.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  Bladder cancer did not have onset during active service, did not manifest within one year of separation from active service, was not caused by exposure to herbicides during active service, nor proximately due to a service-connected disability.  

2.  Erectile dysfunction did not have onset during active service, was not caused by exposure to herbicides during active service, nor proximately due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  This included notice as to how to establish service connection on both a direct and secondary theory of entitlement, and the evidence pertinent to assignment of disability ratings and effective dates in the event that service connection is established.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ has obtained service treatment records and the Veteran has submitted treatment records from all identified private treatment providers. 

In January 2011, the Board remanded these issues so that VA could afford the Veteran an adequate examination and then readjudicate the claims.  VA provided the Veteran with compensation and pension (C&P) medical examinations in March 2007 and March 2011 that addressed the disabilities that are the subject of this appeal.  Both examiners indicated review of the relevant medical history contained in the claims file and medical records.  Both examiners provided appropriately detailed descriptions of the Veteran's disability.  The March 2011 examination report contains an opinion as to the likelihood that the Veteran's claimed disabilities had their onset during or are related to his active service, including due to exposure to herbicides.  The conclusion rendered is supported by a rationale that the Board can weigh against other evidence.  For these reasons, the Board finds that the March 2011 examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Of note, in the January 2011 remand, the Board requested that the examiner address both causation and aggravation in terms of 38 C.F.R. § 3.310.  Section 3.310 allows for establishment of service connection for one condition based on a finding that the condition was caused or aggravated by a condition for which service connection has already been established.  Here, the Board ultimately concludes that neither the residuals of the Veteran's bladder cancer nor his erectile dysfunction is directly due to his active service, including due to exposure to Agent Orange or as a chronic disease manifesting within one year of separation from active service or secondary to a service-connected disability.  He has no service-connected disabilities.  Hence, § 3.310 is not for application.  To the extent that the examiner may not have provided an adequate statement with regard to whether one condition aggravated the other, the error is harmless because the Veteran has no relevant condition for which service connection has been established in the past or for which the Board finds that service connection is warranted in this decision.  

The AOJ readjudicated the issues on appeal in a January 2011 supplemental statement of the case.  There has thus been compliance with the January 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service connection

In his June 2007 notice of disagreement and in his May 2008 substantive appeal, the Veteran contended that he contracted bladder cancer from exposure to the herbicides contained in "Agent Orange" during his service in the Republic of Vietnam.  He has not asserted that his bladder cancer or erectile dysfunction manifested earlier than in the 1990s.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; all chronic B-cell leukemias; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; ischemic heart disease; multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2011).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Veteran has demonstrated that he was stationed in the Republic of Vietnam during his period of active service.  Therefore, exposure to herbicide agents is conceded.

Service treatment records do not mention genitor-urinary (G-U) symptoms or any findings of abnormality of the Veteran's G-U system.  A March 1966 report of medical examination for the purpose of separation from active service shows that he had a normal clinical evaluation of his G-U system.  In an associated report of medical history, the Veteran indicated that he did not then have nor ever had frequent or painful urination, kidney stone or blood in the urine, or venereal disease.  These records are thus evidence against a finding that bladder cancer or erectile dysfunction had onset during active service.  Furthermore, the Veteran has not contended that he had any symptoms of either condition during his active service.  

Post-service records include December 1993 records of treatment from Dr. "E.K." and at the St. Joseph Mercy Hospital documenting that the Veteran underwent transurethral resection of a bladder tumor at that time.  Diagnosis was invasive papillary transitional cell carcinoma.  There was no angiolymphatic invasion but there was carcinoma in situ from the site of the primary tumor in the bladder.  This was followed by a radical cystectomy, ileal conduit and total ureterectomy in January 1994.  There are no records of recurrence.  

In May 2007, VA afforded the Veteran a G-U C&P examination.  The examiner indicated review of the Veteran's medical history.  During that examination, the Veteran reported that his erectile dysfunction began in January 1994.  The examiner provided diagnoses of radical cystectomy following bladder cancer and erectile dysfunction.  She provided an opinion that it was less likely than not that his transitional cell bladder cancer was a result of exposure to Agent Orange during service.  She did not, however, provide any rationale for this conclusion.  She also reported that his prostate was removed in 1993-94 because the transitional cell bladder cancer had spread to his prostate.  Finally, she stated that the Veteran's erectile dysfunction was a direct result of the surgical treatment of his bladder cancer and not caused or a result of exposure to Agent Orange during service.  

The opinion that the erectile dysfunction was not due to exposure to Agent Orange is supported by rationale to the extent that the erectile dysfunction was a result of surgical treatment for the bladder cancer because the examiner attributed the erectile dysfunction directly to the surgery.  Because the opinion that the bladder cancer was not due to exposure to Agent Orange was unsupported by any rationale, it left unresolved the issue of whether either condition meets the requirements for service connection, i.e., if the bladder cancer was caused by Agent Orange exposure, then erectile dysfunction would be part and parcel to the bladder cancer.  The Board remanded these issues in January 2011 so that an adequate opinion could be obtained.  

Pursuant to that remand, the Veteran attended a VA C&P examination in March 2011.  The examiner indicated review of the claims file and recounted an accurate relevant medical history.  She concluded that that it was less likely than not the Veteran's bladder cancer and erectile dysfunction were caused by or a result of his military service, to include exposure to Agent Orange.  She provided the following rationale for the opinion:  

Veteran carries no diagnosis of adenocarcinoma of the prostate.  He had transitional cell cancer of the bladder diagnosed in 1993.  After his radical cystectomy, ileal conduit and total urethrectomy he developed Erectile dysfunction.  Service records document no GU condition/complaint and NO ED.  Literature review per Department of Veteran's Affair, diseases associated with Agent Orange Exposure does not note transitional cell cancer of the bladder.  NO evidence of aggrevation (sic).  Per discussion with urology service, the prostate is removed during a radical cystectomy.  He has had NO diagnosis after careful review of the C-file for adenocarcinoma of the prostate.  As per UpTodate.  ED with radical cystectomy:  Nerve-sparing procedure - Resection of the prostate and seminal vesicles in conjunction with cystectomy frequently results in damage to the neurovascular bundles, thus causing impotence.  Men with good erectile function who desire to preserve their potency after radical cystectomy may be candidates for preservation of the cavernous nerves, similar to that performed during nerve-sparing radical prostatectomy.  

This is evidence against the Veteran's claims because it is expert evidence tending to show that his erectile dysfunction was due to his surgical treatment for bladder cancer and his bladder cancer was not due to service, including exposure to Agent Orange.  The examiner indicated that she had reviewed the literature regarding diseases associated with exposure to Agent Orange.  Given her research and conclusion that bladder cancer was not associated with exposure to Agent Orange, the Board finds her rationale adequate.  

In November 2011, the Veteran argued, through his representative, that the VA "examiner indicated that she only reviewed VA's website regarding Agent Orange presumptive disabilities in forming her opinion" and that the lack of a presumption did not mean that establishment of service connection with proof of direct causation was precluded.  

It is accurate that the lack of a presumption of service connection does not in and of itself preclude establishment of service connection based on proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (fed. Cir. 1994).  The representative's characterization of the March 2011 examination report, however, is not accurate.  

The examiner did not state that she only reviewed VA's website regarding Agent Orange presumptive disabilities.  What she said was "[L]iterature review per Department of Veteran's Affair, diseases associated with Agent Orange Exposure does not note transitional cell cancer of the bladder."  The representative has offered no evidence that the only literature available through VA is that listing presumptive conditions.  Given that the examiner referred to a literature review and did not simply base her opinion on a finding that transitional cell carcinoma of the bladder is not a presumptively service-connected condition, the Board finds this argument to be without merit.  

Several articles regarding cancer have been submitted by the Veteran.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As discussed in detail below, because the information provided in the articles is generic and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the VA examiner, who personally examined the Veteran and cited to the current relevant medical literature with attention to the specifics of the Veteran's case.

The first article submitted is titled "Epidemiology and etiology of urothelial (transitional cell) carcinoma of the bladder."  The article does not mention herbicides or the chemical listed in VA regulations as contained in Agent Orange.  Rather it refers to a number of other "environmental risk factors" including cigarette smoke, chlorinated drinking water, and chemical carcinogens encountered by workers in a variety of occupations, including the rubber industry, cement, and mining.  Another article, entitled "Bladder cancer" from the Mayo Clinic again refers to a number of risk factors but does not mention Agent Orange, herbicides, or the chemical listed in VA regulations as associated with Agent Orange.  These particular articles are afforded little probative weight because they do not provide any specific link between Agent Orange and transitional cell bladder cancer.  

The third article is entitled "Epidemiological approaches in the investigation of environmental causes of cancer: the case of dioxins and water disinfection by-products."  This article does mention dioxins and Agent Orange.  However, the article provides only general statements that exposure to dioxins have been associated with different types of cancer.  It does not list transitional cell carcinoma of the bladder as a specific type of cancer linked to Agent Orange exposure.  This article states no more than the general proposition that there has been an association between Agent Orange exposure and cancer.  It is thus too general to be afforded anything but the most minimal of probative weight.  

Also considered by the Board is the argument presented by the Veteran's representative in the September and November 2011 documents.  The argument amounts to a statement that since the Veteran is presumed to have been exposed to Agent Orange during service and since there is evidence linking cancer to Agent Orange and chemical exposure, service connection is warranted for the Veteran's transitional cell bladder cancer.  The Board affords this argument little probative weight because while it concedes that the Veteran was exposed to Agent Orange, the statement is too general and is not supported by the citations referred to in the argument; it is an argument that all cancers found in persons exposed to Agent Orange are due to such exposure.  

Neither Veteran nor his representative has been shown to have any expertise in medical matters.  Although it is error to categorically reject a non-expert nexus opinions, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from an earlier decision addressing what a layperson is competent to offer as far as diagnoses.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking into account Davidson, Jandreau, and Layno, the Board concludes that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether the Veteran's bladder cancer was caused by exposure to Agent Orange is not subject to observation by the five senses.  Nor is it a simple question.  This is shown by the research articles that the Veteran has submitted.  What causes cancer is clearly a subject investigated by medical experts which tends to show that laypersons lack the background to provide competent opinion evidence on the subject.  Hence, to the extent that the Veteran or his representative seek to provide their own nexus opinion, the Board finds such opinions to not be competent evidence.  

The most probative evidence with regard to the contribution of exposure to Agent Orange to the Veteran's bladder cancer is the March 2011 medical opinion.  That opinion outweighs the evidence favorable to that claim of entitlement to service connection.  Additionally, all evidence shows that neither bladder cancer nor erectile dysfunction manifested during active service or within a year of separation from active service.  Finally, the most probative evidence of record is that the Veteran's erectile dysfunction is a result of surgical treatment for his bladder cancer.  Hence, the appeal as to both issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for residuals of bladder cancer, to include as a result of exposure to herbicides or secondary to prostate cancer, is denied.  

Entitlement to service connection for erectile dysfunction, to include as a result of exposure to herbicides or secondary to prostate cancer, is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


